DETAILED ACTION
                                Continued Examination under 37 CFR 1.114
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.
     The request for continued examination has been entered on 07/12/2022.
     In the request for continued examination, the applicants have been amended claims 3-6 and remained claims 1-2 and 7-17.
     Claims 1-17 are currently pending in the application.
                                     Information Disclosure Statement
2.    The office acknowledges receipt of the following items from the applicant:
        Information Disclosure Statement (IDS) filed on 07/12/2022
                         Examiner’s Statement of Reasons for Allowance
3.    Claims 1-17 are allowed.
4.    The following is an examiner’s statement of reasons or allowance:
        None of the prior art teaches a heterocyclic compound represented by the following Formula I as cited in the independent claim 1.
        Claims 2-17 are directly or indirectly depend on the independent claim 1.                                                       
                                                     Cited Prior Arts
5.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. WANG et al. (U.S. Publication No. 2017/0263871 A1), CHO et al. (U.S. Publication No. 2016/0149157 A1), and Park et al. (U.S. Publication No. 2015/0259347 A1). 
                                                         Conclusion
6.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUC T DANG/Primary Examiner, Art Unit 2892